Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Bryan on 06/28/2022.

The application has been amended as follows: 

Please amend claim 8 to following:
8. A method for operation of a magnetic resonance tomography system having an interference suppression transmitter and an interference suppression antenna arranged at a distance from a patient tunnel, the method comprising: 
detecting a property of a patient by the magnetic resonance tomography system, wherein the property comprises a weight, a height or a body shape of the patient;
determining a transmission interference suppression parameter as a function of the property, so with simultaneous outputting of an interference suppression signal and an excitation pulse a field strength of the excitation pulse is reduced by destructive interference in a predetermined region of an environment of the magnetic resonance tomography system; and
outputting the excitation pulse and simultaneously outputting the interference suppression signal as a function of the transmission interference suppression parameter with the interference suppression transmitter and the interference suppression antenna.

Please cancel claim 14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 8, the closest prior art is considered previously cited Biber (WO 2019/068687). Biber teaches most of the limitations of the independent claims [See office action dated 03/02/2022]. However, Biber does not teach “wherein the transmission interference suppression parameter is determined as a function of a property of a patient, the property comprising a weight, a height or a body shape of the patient.” Therefore, the independent claims overcome the Biber reference.
Other prior art such as Dahan (US 2014/0128724) and Zhai (US 2015/0268321) teach acquiring patient information including a weight, a height or a body shape of the patient [Dahan - ¶0007; Zhai - ¶0033]. However, Dahan and Zhai are do not teach using this information for transmitting an interference suppression signal that uses destructive interference to reduce the field strength of an excitation pulse. Dahan and Zhai also do not teach “wherein the transmission interference suppression parameter is determined as a function of a property of a patient, the property comprising a weight, a height or a body shape of the patient.”
Therefore, the claims are considered above the relevant prior art.
Claims 2-7 and 10-13 are considered allowable for depending on either claims 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RISHI R PATEL/Primary Examiner, Art Unit 2896